Citation Nr: 1141501	
Decision Date: 11/08/11    Archive Date: 11/21/11

DOCKET NO.  10-00 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than July 22, 2008 of service connection for bilateral hearing loss disability.

2.  Entitlement to an effective date earlier than July 22, 2008 of service connection for tinnitus.

3.  Entitlement to an effective date earlier than February 1, 2007 of service connection for pulmonary fibrosis (claimed as asbestosis).

4.  Entitlement to an increased (compensable) rating for bilateral otitis media, status post myringotomies.

5.  Entitlement to an evaluation in excess of zero percent for bilateral hearing loss disability from July 28, 2008 to November 18, 2010.

6.  Entitlement to an evaluation in excess of 10 percent for bilateral hearing loss disability.

7.  Entitlement to an evaluation in excess of 30 percent for pulmonary fibrosis from February 1, 2007 to March 25, 2010.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at law


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946, from January 1951 to April 1952, and from January 1956 to December 1959. 

These matters come before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a July 2009 rating decision of the VA Regional Office (RO) in Fort Harrison, Montana that granted service connection for pulmonary fibrosis, effective from November 6, 2008, evaluated as 30 percent disabling.  Service connection was also granted for bilateral hearing loss disability and tinnitus from July 22, 2008, evaluated as zero percent and 10 percent disabling, respectively.  The RO denied an increased rating for bilateral otitis media.  The Veteran appeals for higher ratings and earlier effective dates.

By rating action dated November 2009, the effective date of the grant of service connection for pulmonary fibrosis was changed to February 1, 2007.  The Veteran was awarded a 30 percent disability evaluation from that date.  By rating action dated in February 2011, a 100 percent disability evaluation was established for pulmonary fibrosis, effective from March 26, 2010.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available has been awarded between February 1, 2007 and March 25, 2010, this aspect of the claim remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

By rating decision in February 2011, the initial zero percent disability evaluation for bilateral hearing loss disability was increased to 10 percent disabling, effective from November 19, 2010.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and less than the maximum benefit available has been awarded, his claim remains on appeal between July 28, 2008 and November 18, 2010. See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss disability was denied by Board decision in December 2005.

2.  The reopened claim of service connection for bilateral hearing loss disability was received on July 22, 2008.  Prior to such there was no unadjudicated claim, informal claim or intent to reopen the claim of entitlement to service connection for bilateral hearing loss disability.

3.  A claim of entitlement to service connection for tinnitus was effectively received on July 22, 2008; prior to such there was no unadjudicated claim, informal claim or intent to file a claim of service connection for tinnitus.

4.  Service connection for pulmonary fibrosis, claimed as asbestosis, was denied by the RO in January 2004.  The Veteran was notified of this determination in January 2004 and did not appeal.  

5.  There was no unadjudicated claim, informal claim or intent to reopen the claim of entitlement to service connection pulmonary fibrosis prior to February 1, 2007.

6.  The reopened claim of service connection for pulmonary fibrosis, claimed as asbestosis, was received on February 1, 2007. 

7.  Bilateral otitis media, status post myringotomies, is not productive of chronic suppuration, aural polyps, mastoiditis or cholesteatoma.  

8.  Between July 28, 2008 and November 18, 2010, bilateral hearing loss disability was productive of Level IV in the right ear and Level V hearing in the right ear.

9.  From November 19, 2010, bilateral hearing loss disability is manifested by no more than Level VI hearing in the left ear and Level III hearing in the right ear. 

10.  Between February 1, 2007 and March 25, 2010, pulmonary fibrosis was manifested by no less than a post bronchodilator FVC of 61, and no less than diffusion capacity of 79 percent.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 22, 2008 for the grant of service connection for bilateral hearing loss disability are not met. 38 U.S.C.A. §§ 5110, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

2.  The criteria for an effective date earlier than July 22, 2008 for the grant of service connection for tinnitus are not met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011).

3.  The criteria for an effective date earlier than February 1, 2007 for the grant of service connection for pulmonary fibrosis have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

4.  The criteria for a compensable evaluation for bilateral otitis media, status post myringotomies, have not been met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.31, 4.87, Diagnostic Code 6200 (2011). 

5.  The criteria for a 10 percent rating for bilateral hearing loss disability are met between July 28, 2008 and November 18, 2010. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86 (2011).

6.  The criteria for a disability rating in excess of 10 percent for bilateral hearing loss disability are not met. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, 4.86 (2011).

7.  The criteria for a rating in excess of 30 percent for pulmonary fibrosis are not met between February 1, 2007 and March 25, 2010. 38 U.S.C.A §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 4.7, 4.96, 4.97 Diagnostic Codes 6825-6833 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA). 

As provided for by the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. §§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 486.

Here, the appellant was sent multiple letters prior to the initial unfavorable decisions on the claims that informed him of what evidence was required to substantiate the claims and of the appellant and VA's respective duties for obtaining evidence.  Notification that included information pertaining to a disability rating and an effective date for the award of service connection was also sent to the appellant.  Some of the Veteran's claims arise from an appeal of initial evaluations following the grant of service connection.  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 112 (2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 2009).  Therefore, no further notice is needed under the VCAA. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Extensive VA outpatient records, as well as private clinical data, showing treatment for the claimed disorders have been associated with the claims file.  The Veteran presented testimony as to lung disease in June 2008 before the undersigned Veterans Law Judge sitting at Fort Harrison, Montana.  The transcript is of record.  The Veteran has been afforded multiple VA examination pertinent to the claims for a higher rating.  These examinations are determined to adequate for adjudication purposes.  The appellant's statements in the record, as well as the whole of the evidence have been carefully considered.

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to final decisions in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claims. See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The claims are ready to be considered on the merits.

Law and Regulations - Effective Dates

Section 5110(a) of Title 38, U. S. Code, governs the assignment of an effective date for an award of benefits.  The effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor. 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2011).  The implementing regulation similarly states that the effective date shall be the date of receipt of the claim or the date entitlement arose, whichever is later, unless the claim is received within one year after separation from service. See 38 C.F.R. § 3.400; Flash v. Brown, 8 Vet.App. 332, 340 ("When a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the date of the claim to reopen."); Bonhomme v. Nicholson. 21 Vet.App. 40 (2007).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or Department of Veterans Affairs issue, if the report relates to a disability which may establish entitlement. 

(1) Report of examination or hospitalization by Department of Veterans Affairs or uniformed services.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim. 

(2) Evidence from a private physician or layman.  The date of receipt of such evidence will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonable probability of entitlement to benefits. 38 C.F.R. § 3.157 (2011).  Applicable regulations provide that a claim may be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1(p) (2011).  A claim, whether "formal" or "informal," must be in writing in order to be considered a claim or application for benefits. See Rodriguez v. West, 189 F.3d 1351, 1351, 1354 (Fed. Cir. 1999).  Any claim for VA benefits must be submitted in the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2011).  Section 5101(a) is a clause of general applicability and mandates that a claim must be filed in order for any type of benefit to accrue or be paid. See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An informal claim is any communication indicating intent to apply for one or more benefits, and must identify the benefit sought. 38 C.F.R. § 3.155(a) (2011). 

In Servello v. Derwinski, 3 Vet.App. 196, 198 (1992), the United States Court of Appeals for Veterans Claims (Court) addressed the issue of entitlement to an earlier effective date and pointed out that the applicable statutory and regulatory provisions, properly construed, require that the Board look to all communications in the file that may be interpreted as applications for claims, formal and informal, for increased benefits and, then, to all other evidence of record to determine the "earliest date as of which," disability is ascertainable. 38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); 3.155(a) (2011); Quarles v. Derwinski, 3 Vet.App. 129, 134 (1992).

1.  Effective date earlier than July 22, 2008 for the grant of service connection for bilateral hearing loss disability.

Factual Background and Legal Analysis

Review of the record discloses that service connection for bilateral hearing loss disability was denied by Board decision in December 2005.  That decision is final and could not be reopened without evidence deemed to be new and material. See 38 C.F.R. § 3.156 (2011).  Following the Board decision, no subsequent formal or informal claim, or intent to file a claim to reopen service connection for bilateral hearing loss disability was received until July 22, 2008.  Following the submission of additional evidence, the RO reopened the claim of entitlement to service connection for hearing loss disability and assigned an effective date of July 22, 2008, the date of receipt of the claim to reopen.  As such, this comports with the mandate of the prevailing law that the effective date of the claim after final disallowance will be no earlier than the date of receipt of the reopened claim. 38 U.S.C.A. § 5110(a).

The Board thus finds that an earlier effective for bilateral hearing loss disability is not warranted.  Here, there was a prior, final denial of the issue at hand followed by a claim to reopen.  Under such circumstances, the effective date is governed by the date of receipt of the claim to reopen; July 22, 2008.  

The Veteran argues that the effective date of service connection for hearing loss disability should date back to when he initially filed a claim for such.  However, this would represent a prohibited "freestanding claim."  The Court of Appeals for Veterans Claims (Court) has held that once there is a relevant final decision on an issue, there cannot be a freestanding claim for an earlier effective date. See Rudd v. Nicholson, 20 Vet.App. 296.  Therefore, to the extent that the appellant seeks to revisit an RO rating decision prior to July 22, 2008, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date. See Leonard v. Nicholson, 405 F.3d 1333 (Fed Cir 2005); Rudd.  To do otherwise would vitiate the rule of finality which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Therefore, an effective date earlier than July 22, 2008 for the grant of service connection for bilateral hearing loss disability is not warranted.  As the applicable law and regulatory provisions are clear as to this issue, the Board concludes that the appeal for an earlier effective date for a grant of service connection for bilateral hearing loss disability must be denied. See 38 U.S.C.A. § 5110(a).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet.App. 49, 54-56. (1990).


1.  Effective date earlier than July 22, 2008 for grant of service connection for tinnitus.

As an initial matter, the Board notes that the appellant's claim for an earlier effective date is not a prohibited "freestanding claim."  The Court of Appeals for Veterans Claims (Court) has held that once there is a relevant final decision on an issue, there cannot be a "freestanding claim" for an earlier effective date. See Rudd v. Nicholson, 20 Vet.App. 296.  In other words, a claimant is not entitled to again raise an earlier effective date claim that was established in a prior final decision.  In this case, however, no prior final decision has been made with regard to the award of service connection for the tinnitus or the assignment of an evaluation for that disorder.  Accordingly, the matter is properly before the Board. 

Again, the effective date is fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore, unless an application is received within one year from discharge or release from service. 38 U.S.C.A. § 5110(a) (b) (1) (West 2002).  Here, the appellant separated from service in December 1959.  A claim for service connection for bilateral hearing loss disability was not received within one year of separation.  Accordingly the 38 U.S.C. dictates that the effective date "shall not be earlier than the date of receipt of application." See 38 U.S.C.A. § 5110(a) (West 2002). 

The appellant argues that service connection for tinnitus should have been granted from an earlier date.  The Board has considered the appellant's contentions, but point out that the applicable law states that unless the application is received within one year from discharge, the effective date assigned cannot be earlier than the date that a claim, informal claim, or evidence representing an intent to file a claim is received. 

In the instant case, a private audiology report from Missoula Hearing dated in June 2008 and received in September 2008 noted constant tinnitus as well as hearing loss, and referred to a history of excessive noise exposure during military service.  On VA audiology examination in September 2008, tinnitus and bilateral hearing loss were determined to have resulted from noise exposure in service.  The Board observes that while the private clinical report evidencing tinnitus was not received until September 2, 2008, the RO appears to have considered the claim of tinnitus as part and parcel of a claim for hearing loss disability received on July 22, 2008.  The Board will proceed in kind.  

Therefore, the appellant is considered to have filed the claim for tinnitus on July 22, 2008.  That is the date assigned for the grant of service connection.  Prior to such, the Board finds no claim, informal claim or any other evidence evidencing an intent to file a claim of service connection for tinnitus.  Accordingly, the Board finds no basis on which to grant an effective date earlier than July 22, 2008.  The record shows that the Veteran filed claims for compensation benefits for other disorders over the years but an application for tinnitus is not effectively demonstrated prior to July 22, 2008.  A specific claim must be filed by the Veteran. 38 U.S.C.A. § 5110.  The Board observes that a VA outpatient record refers to intermittent ringing in the ears in April 1985 but there was nothing that would have placed VA on notice that the appellant was seeking any benefit in regard to such disability.  The mere presence of medical evidence does not establish an intent on the part of the Veteran to seek entitlement to service connection for a condition. See Brannon v. West, 12 Vet.App. 32. (1998).

In light of the foregoing, the Board finds that the appellant has been awarded the earliest effective date for tinnitus provided by law.  As the applicable law and regulatory provisions are clear on the issue at hand, the Board concludes that the appellant's claim for an earlier effective date for the grant of service connection for tinnitus must be denied. See 38 U.S.C.A. § 5110(a) (West 2002).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

3.  Effective date earlier than February 1, 2007 for the grant of service connection for pulmonary fibrosis (claimed as asbestosis).

Review of the record discloses that service connection for pulmonary fibrosis, claimed as asbestosis, was initially denied by the RO in January 2004.  The Veteran did not appeal this decision and it became final. See 38 C.F.R. § 7105.  It is also noted that new and material evidence was not received within one year of the January 2004 notification of that decision. See 38 C.F.R. § 3.156.  Following the RO's 2004 rating decision, no subsequent formal or informal claim, or intent to file a claim for service connection was received until February 1, 2007 when the Veteran sought to reopen his claim of entitlement to service connection for asbestosis.  Following the submission of additional evidence deemed to be new and material, the RO reopened and granted the claim of entitlement to service connection for pulmonary fibrosis.  The RO assigned an effective date of February 1, 2007, the date of receipt of the claim to reopen.  

The Board observes that following the RO's January 2004 determination, the Veteran did not appeal.  That decision was final and could not be reopened without evidence deemed to be new and material. See 38 C.F.R. § 3.156 (2011).  The Board finds that no subsequent formal or informal claim, or intent to file a claim to reopen service connection for asbestosis or pulmonary fibrosis was received until February 1, 2007.  

The Board thus finds that an earlier effective for pulmonary fibrosis, claimed as asbestosis, is not warranted.  Here, there was a prior, final denial of the issue followed by a claim to reopen.  Under such circumstances, the effective date is governed by the date of receipt of the claim to reopen - February 1, 2007.  As such, this comports with the mandate of the prevailing law that the effective date of the claim after final disallowance will be no earlier than the date of receipt of the reopened claim. 38 U.S.C.A. § 5110(a).

As noted previously, to the extent that the appellant seeks to revisit an RO rating decision prior to July 22, 2008, such a claim is without merit and must be dismissed as a freestanding claim for an earlier effective date. See Leonard v. Nicholson, 405 F.3d 1333 (Fed Cir 2005); Rudd v. Nicholson, 20 Vet.App. 296 (2006).  To hold otherwise would vitiate the rule of finality which was expounded upon in Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Therefore, an effective date earlier than February 1, 2007 for the grant of service connection for pulmonary fibrosis, claimed as asbestosis, is not warranted.  As the applicable law is clear as to this issue, the Board concludes that the appeal for an earlier effective date for a grant of service connection for pulmonary fibrosis must be denied. See 38 U.S.C.A. § 5110(a).  The preponderance of the evidence is against the claim and there is no doubt to be resolved. 38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet.App. 49, 54-56. (1990).

Law and Regulations - Higher Ratings - General.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2011).

1.  Increased rating for bilateral otitis media

Factual background

A claim for a higher rating for otitis media was received in February 2008.  

In a clinical record dated in June 2008 from Missoula Hearing, Inc. it was indicated that otoscopic evaluation showed clear ear canals bilaterally.  Type A tympanometry disclosed normal ear volumes, compliance and middle ear pressure in each ear.  

The Veteran was afforded VA otologic inspection in September 2008 that disclosed clear ear canals.  Tympanic membranes were visible bilaterally.   

The Veteran was seen at a VA outpatient clinical record in January 2009 with complaints that included ear fullness.  It was noted that he had had a long history of trouble with the ears since having scarlet fever in service.  The tympanic membranes were observed to be swollen and red bilaterally, the left greater than right.  An assessment of bilateral otitis media was rendered for which medication was prescribed.  An ensuing VA outpatient clinic note in February 2009 noted that the tympanic membranes were not red.  

The Veteran was afforded a VA examination in May 2009 and reported that he had recurrent ear infections occurring on average four to five times per year which had been treated over the years with antibiotic eardrops.  He related that he had associated symptoms of itching within the ear, scaling on the outer edge of the ears, excessive earwax and shooting pain rated at 8/10.  He stated that he also had an aching pain that radiated from the neck into the ear.  The appellant said that infections lasted from two to three days.  He stated that he currently had ear pain in the left ear rated 4/10 and felt that the right ear was swollen.  

On physical examination, the external auditory canals were within normal limits.  Tympanic membranes were intact and mobile, although somewhat opaque.  Weber tuning fork study was normal.  Following evaluation, it was noted that although the Veteran had had recurrent ear infections in the past, he had no evidence of active disease at that time.  The examiner stated that there was no evidence of active infection at that time or evidence of a significant conductive or middle ear component to his hearing loss. 

The Veteran was afforded a VA audiology examination in October 2009.  Otoscopic inspection revealed clear ear canals and tympanic membranes were visible bilaterally.  Acoustic immittance measures indicated normal mobility of the middle ear structures, bilaterally.  The auricles, conchal bowls, and external auditory canals were without lesions.  The membranes were clear without perforation or scarring, and good mobility was noted.  Rinne and Weber TF [tuning fork] tests were normal.  It was reported that no otologic surgical procedures had been performed since release from active duty.  

Received in November 2010 was an audiology report from Vibrant Hearing and Balance in which the Veteran asserted that his left ear drained at night and that he had constant bilateral otalgia.  An otoscopic examination showed clear ear canals.  Immittance measures disclosed normal tympanic membrane compliance and middle ear pressure.  There was no evidence of middle ear or external auditory canal pathology.  Both ipsi and contra-lateral acoustic reflexes were absent.  Following examination, no ear pathology except for sensorineural hearing loss was noted.  The examiner related that medical intervention was not indicated.

The appellant underwent a VA audiology examination in November 2010.  He reported occasional discharge from the left ear and occasional itching and discomfort.

On physical examination, the auricles, conchal bowls and external auditory canals were normal.  The tympanic membranes were intact and mobile.  There was no evidence of middle ear fluid, infection or cholesteatoma.  The mastoids were symmetric and nontender without evidence of disease.  Weber and Rinne tuning fork tests were normal.  Following examination, the examiner noted the history of ear infections but stated that there was no evidence of recurrent or residual infection at that time.  It was reported that otologic examination was normal with no evidence of residuals or sequelae from previous ear infections.  He stated that "It is my opinion that the drainage and other intermittent ear infections, such as drainage and discomfort involving the left ear are not a result of ear infections or noise exposure sustained while on active duty."

Legal Analysis

The Veteran's service-connected otitis media is evaluated as noncompensably disabling under 38 C.F.R. § 4.87, Diagnostic Code 6200 that provides that chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination), is evaluated at a 10 percent level during suppuration, or with aural polyps.

After review of the evidence, the Board concludes that a compensable evaluation is not warranted for bilateral otitis media.  The Veteran reports drainage and continuing otalgia associated with recurrent ear infections that he treats with antibiotic eardrops.  The Board observes, however, that except for an episode of ear swelling, redness and reported pain in January 2009, the objective finding as to the inner ear have been substantially normal throughout the appeal period.  Private and VA clinical records have largely recorded normal ear volume, normal middle ear pressure, clear ear canals, visible, intact and mobile tympanic membranes with normal compliance, normal auricles and conchal bowls, no perforation or scarring, and normal Rinne and Weber tuning fork tests.  The mastoids are noted to be normal and there is no evidence of aural polyps.  No active disease process has been noted on multiple otoscopic evaluations, both private and VA, except for the one occasion in January 2009.  The clinic notes at that time indicate that inflammation had resolved by the following month.  The evidence does not demonstrate a chronic suppurative process or aural polyps for which a compensable rating is warranted under Diagnostic Code 6200.  Therefore, the currently assigned non-compensable (zero percent) evaluation is appropriate. See 38 C.F.R. § 4.31 (2011).

The Board would also point out that a note associated with and following Diagnostic Code 6200 provides for separate evaluations of hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull.  The record reflects, however, that there is no evidence of labyrinthitis, tinnitus, facial nerve paralysis, or skull bone loss.  The Veteran is already in receipt of separate evaluations for hearing disability and tinnitus.  

The Board recognizes that a layperson is competent to describe what comes to him through the senses. See Layno v. Brown, 6 Vet.App. 465.  In this regard, the Veteran can assert that the symptoms associated with bilateral otitis media are worse.  However, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1135 (Fed. Cir. 2006).  To the extent that the appellant asserts his service-connected otitis media is more severely disabling, the Board points out that the findings on the VA medical examinations and in private reports, and the lack of contemporaneous evidence indicating more significant ear symptoms do not establish that the Veteran has more severe disability in this regard.  In view of such, the Board finds that the VA and private findings and opinion are more credible and probative.

In sum, there is no indication that the service-connected otitis media is significantly active or involves chronic suppuration, mastoiditis, or cholesteatoma.  As indicated previously, no aural polyps have been observed.  Therefore, the preponderance of the evidence is against the Veteran's claim for a higher disability rating in this regard.  Accordingly, a compensable rating under Diagnostic Code 6200 is not warranted.

Additionally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral otitis media.  The evidence shows that the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not indicated at this time. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

2.  Higher evaluation for bilateral hearing loss disability from July 28, 2008 to November 18, 2010, and from November 19, 2010 to the present.

An audiogram dated in June 2008 was received from Missoula Hearing, Inc., in September 2008 that disclosed the following puretone thresholds in the right and left ears: 




HERTZ




1000
2000
3000
4000
RIGHT

45
70
65
75
LEFT

35
50
55
70

Speech discrimination scores were 80 percent for the right ear and 72 percent for the left.  The evaluator noted that the scores were obtained using the Maryland CNC.

When evaluated for VA compensation and pension purposes in September 2008, the following puretone thresholds were obtained for the right and left ears:




HERTZ



500
1000
2000
3000
4000
RIGHT

30
45
45
70
LEFT

40
65
60
75

Speech discrimination scores were 96 percent in the right ear and 92 percent in the left ear.

Service connection for bilateral hearing loss disability was granted by rating action dated in July 2009, effective from July 22, 2008, and a noncompensable evaluation was assigned from the date of service connection.  Therefore, analysis of this issue requires consideration of the rating to be assigned effective from the date of the award of service connection. See Hart v. Mansfield, 21 Vet.App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was afforded a VA audiology examination in October 2009 that disclosed the following puretone thresholds in the right and left ears:




HERTZ




1000
2000
3000
4000
RIGHT

40
55
60
90
LEFT

50
65
70
90

Speech discrimination scores were 94 percent in the right ear and 82 percent in the left ear.


Received in November 2010 was an audiology examination report from Vibrant Hearing and Balance for VA that disclosed the following puretone thresholds in decibels:




HERTZ




1000
2000
3000
4000
RIGHT

40
60
70
70
LEFT

55
80
75
70

Speech discrimination scores were 86 percent in the right ear and 84 percent in the left ear.  The examiner noted that speech reception thresholds were in agreement with puretone threshold averages, and that word recognition ability, as assessed using Maryland CNC recorded word lists, was fair in both ears.  A diagnosis of mild falling to severe sensorineural hearing loss in each ear was provided.  

Law and Regulations

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 cycles per second, with 11 auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness. 38 C.F.R. § 4.85 (2011).

In addition to the hearing loss criteria above, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa [C.F.R. § 4.85], whichever results in the higher numeral. 38 C.F.R. § 4.86(a) (2011).

When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b) (2011).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. 38 C.F.R. § 4.85 (2011). 

Legal Analysis

The Veteran asserts that he is entitled to a higher disability rating for bilateral hearing loss disability from July 28, 2008 to November 18, 2010.  The Board finds that the evidentiary record supports his contentions.  In this regard, the appellant's hearing deficit in June 2008 reflects a puretone threshold average of 64 decibels in the right ear with a speech discrimination score of 80 percent that correlates to an auditory acuity numeric designation of Level IV hearing.  The left ear showed a puretone threshold average of 53 decibels with a speech discrimination score of 72 percent, which corresponds to an auditory acuity numeric designation of Level V hearing according to VA rating criteria. See 38 C.F.R. § 4.85, Table VI.  The examiner indicated that the Maryland CNC test was utilized.  These findings entitle the Veteran to a 10 percent rating for bilateral hearing loss disability from the date of the claim received on July 22, 2008.  

The Board observes that VA audiometric evaluations September 2008 and October 2009 disclose significantly higher speech discrimination scores for which a noncompensable evaluation is indicated.  The Board finds, however, that the results obtained in June 2008 more nearly comport with the November 2010 audiogram that disclosed a greater degree of hearing loss.  On the 2010 audiometric evaluation, the Veteran had a puretone threshold average of 60 decibels in the right ear with a speech discrimination score of 86 percent which equates to an auditory acuity numeric designation of Level III hearing.  The left ear reflects a puretone threshold average of 70 decibels with a speech discrimination score of 84 percent which correspond to an auditory acuity numeric designation of Level III hearing according to VA rating criteria.  Under Table VI of 38 C.F.R. § 4.85, these results comport with the criteria for a zero percent disability rating.  

In this case, however, the most recent VA examination discloses that puretone thresholds at each of the four specified frequencies in the left ear are all 55 decibels or more. See 38 C.F.R. § 4.86(a).  The Veteran thus demonstrates an exceptional pattern of hearing impairment under 4.86(a).  These findings equate to Level VI hearing for the left ear based on the puretone threshold average of 70.  As indicated above, the numeric designation for the right ear is Level III on Table VI of 38 C.F.R. § 4.85.  When correlated, a 10 percent evaluation is warranted for Level VI/III hearing on Table VII of 38 C.F.R. § 4.85. 

The Board has carefully considered the Veteran's contentions attesting to more severe defective hearing.  However, the evidentiary record, to include current lay and clinical evidence, does not support a basis to find that hearing loss disability approximates the criteria for a higher rating at this time.  The Board points out that hearing impairment by VA standards is calibrated on controlled speech discrimination tests, together with the average hearing threshold levels, as measured by pure tone audiometry tests.  The assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed and is not amenable to subjective interpretation. See Lendenmann v. Principi, 3 Vet.App. 345.  Under the rating schedule, the severity of the Veteran's hearing loss as demonstrated on examination is no more than 10 percent disabling during the course of the appeal.  

Further, in the instant case, the Board finds that there is no demonstrable clinical or subjective evidence during the appeal period showing any significant change to support an evaluation greater than 10 percent for bilateral hearing loss disability.  The Board thus finds that a uniform rating is appropriate throughout the time frame, and no staged rating is warranted. See Fenderson, supra.

Additionally, the record does not establish that the rating criteria are inadequate for evaluating the Veteran's service-connected bilateral hearing loss disability.  The evidence shows that the relative manifestations and the effects of the Veteran's disability have been fully considered and are contemplated by the rating schedule.  Therefore, referral for an extraschedular rating is not necessary at this time. See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

3.  Evaluation in excess of 30 percent for pulmonary fibrosis from February 1, 2007 to March 25, 2010.

Service connection for pulmonary fibrosis, claimed as asbestosis related, was granted by rating action dated in November 2009 and a 30 percent disability rating was assigned under the analogous provisions of 38 C.F.R. § 4.97, Diagnostic Code 6833-6825 (2011) for asbestosis and diffuse interstitial fibrosis.  [Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of another to identify the basis or bases for the evaluation assigned. 38 C.F.R. § 4.27 (2011).]  Pulmonary fibrosis, claimed as asbestos related is evaluated under the General Rating Formula for Interstitial Lung Disease which provides the following rating criteria: 

A 30 percent disability rating is assigned for FVC of 84 to 74 percent predicted, or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO) (SB) of 56 to 85 percent predicted.  A 60 percent disability rating is warranted for FVC of 50 to 64 percent predicted, or DLCO (SB) of 40 to 55 percent predicted, or maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiopulmonary limitation.  A 100 percent evaluation requires FVC less than 50 percent predicted, DLCO) (SB) of less than 40 percent predicted, or maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or cor pulmonale, or pulmonary hypertension, or requires outpatient oxygen therapy. 38 C.F.R. § 4.97, Diagnostic Codes 6833-6825.

Factual Background

VA outpatient clinical records dating from February 2007 reflect that the Veteran received regular follow-up for pulmonary fibrosis.  Fibrotic and interstitial changes were seen on X-ray that were noted in April 2007 to be unchanged, without progression, and were stable.

A clinical report from T. S. Lemire, M.D, indicated in January 2008 that pulmonary function studies were going to be obtained by VA.  Pulmonary function tests performed in February 2008 disclosed a pre-drug FVC of 62 percent predicted and a post-drug value of 66 percent predicted.  The single breath diffusion test was 89 percent predicted.  The findings indicated a mild restrictive ventilatory defect and normal diffusing capacity.

The Veteran was afforded a VA lung evaluation in February 2008.  O2 saturation was 95 percent.  The lungs were clear to auscultation.  Respiration was even, becoming labored with minimal effort.  Chest expansion at CVA was one inch.  The AT diameter ration was 2:1.  Cardiovascular review disclosed that S1 and S2 had regular rate and rhythm.  There were no bruits, murmurs or edema.  Peripheral pulses were +2.  There was no objective evidence of pallor or cyanosis. 

The Veteran underwent VA pulmonary function studies in June 2009 that disclosed a pre-drug FVC of 61 percent predicted and a post-drug value of 74 percent predicted.  The single breath diffusion test was 79 percent predicted.  The findings were interpreted as showing moderate restrictive ventilatory defect as indicated y a moderately reduced forced vital capacity.  It was reported that there was no evidence of a diffusion defect.  

The Veteran was afforded a VA examination of the lungs in October 2009.  Complaints included feeling like "I have no lung capacity."  The Veteran reported dyspnea at rest, especially when talking.  He stated that he had nightly episodes of orthopnea.  He denied using supplemental oxygen. 

On examination, breathing was observed to be labored.  It was noted that the Veteran was on room air and O2 saturation was 96 percent.  The lungs were clear to auscultation.  S1 and S2 had regular rate and rhythm.  The examiner stated that there was no objective evidence of cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension.  It noted that a current X-ray disclosed no new findings.  The results of the June 2009 pulmonary function tests were reported to reveal moderate restrictive ventilatory defect.  

Subsequent VA outpatient clinical records indicate that the appellant continued to receive follow-up for pulmonary fibrosis.  Following a clinical assessment in the VA medicine clinic on March 26, 2010, the examiner provided a diagnosis of pulmonary fibrosis and stated that "[s]uspect he should be on oxygen" although the Veteran was reluctant.  Home oxygen use is documented in August 2010.

Legal Analysis

The evidence from February 2007 through March 25, 2010 reflects continuing treatment for lung disability diagnosed as pulmonary fibrosis.  The Board finds, however, that no more than a 30 percent disability rating is warranted for that period.  This is because objective testing reveals no more than a post bronchodilator FVC of 66 percent predicted and a diffusion capacity of 89 percent predicted in February 2008, and no more than post bronchodilator FVC of 74 percent predicted and a diffusion capacity of 79 percent predicted in June 2009.  Such findings are contemplated by the 30 percent disability rating for this disorder.  On the more recent VA examination October 2009, the examiner stated that there was no evidence of cor pulmonale, right ventricle hypertrophy, or pulmonary hypertension.  The Veteran breathed room and admitted to no supplementary oxygen.  It noted that an X-ray disclosed no new findings. 

The above clinical findings clearly do not meet the criteria for 60 percent or 100 percent ratings for pulmonary fibrosis under 38 C.F.R. § 4.97, Diagnostic Codes 6833-6825 as delineated above.  Ultimately, therefore, the disability picture associated with the service-connected pulmonary fibrosis between February 2007 and March 25, 2010 more nearly approximates the criteria for a 30 percent disability evaluation relative to the cited diagnostic criteria.  It was not until a requirement for the use of outpatient oxygen therapy was indicated on March 26, 2010 that a criterion for a higher disability was documented.  Therefore, absent a finding of more severe impairment between February 2007 and March 25, 2010, an evaluation in excess of 30 percent for pulmonary fibrosis is not warranted for that period.

The Board has carefully considered the Veteran's contentions attesting to more severe disability attributable to pulmonary fibrosis between February 2007 and March 25, 2010.  Here, however, VA has established clinical standards in the form of pulmonary function testing for evaluating this disability.  Therefore, the  Veteran's own assertions in conjunction with the objective clinical evidence provide little basis for a favorable decision in this matter.  The findings of the skilled clinical professionals are more competent.

Additionally, the Board finds that there is no demonstrable clinical or subjective evidence during between February 1, 2007 and March 2010 showing any significant change to support an evaluation greater than 30 percent for pulmonary fibrosis during that period.  The Board thus finds that a uniform rating is appropriate throughout that time frame, and no staged rating is warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the potential application of extraschedular consideration under 38 C.F.R. § 3.321(b) (1) for pulmonary fibrosis from February 1, 2007 through March 25, 2010.  In this regard, however, the Board finds that the rating assigned for this period precisely contemplates the symptoms associated with the service-connected disability. See Thun v. Peake, 22 Vet.App. 111 (2008). The Board concludes that the Veteran has not demonstrated, and the record does not present such an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 321(b)(1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

The preponderance of the evidence is against a rating in excess of 30 percent for pulmonary fibrosis, claimed as asbestos related, between February 1, 2007 and March 25, 2010.  There is no doubt to be resolved, and a higher evaluation is not warranted. See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An effective date earlier than July 22, 2008 for the grant of service connection for bilateral hearing loss disability is denied.

An effective date earlier than July 22, 2008 for the grant of service connection for tinnitus is denied.

An effective date earlier than February 1, 2007 for the grant of service connection for pulmonary fibrosis is denied.

An increased rating for bilateral otitis media, status post myringotomies, is denied.

An evaluation of 10 percent for bilateral hearing loss disability from July 28, 2008 to November 18, 2010 is granted subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 10 percent for bilateral hearing loss disability is denied.

An evaluation in excess 30 percent for pulmonary fibrosis from February 1, 2007 to March 25, 2010 are not met.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals


Department of Veterans Affairs


